                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE


In re Nissan North America Inc. Litigation   Case No. 3:19-cv-00843

                                              Judge Campbell/Frensley

                                              PLAINTIFFS’ MEMORANDUM IN
                                              SUPPORT OF THEIR MOTION FOR
                                              LEAVE TO FILE A FIRST AMENDED
                                              CLASS ACTION COMPLAINT


                                              JURY TRIAL DEMANDED




  Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 1 of 13 PageID #: 284
       Plaintiffs Robert Garneau, Courtney Johnson, Rhonda Perry, David Turner, Scott and Jane

Reeves, Nancy Housell, Jeff Olkowski, and Vaughn Kerkorian, on behalf of themselves and all

others similarly situated, respectfully moved for leave to file a First Amended Class Action

Complaint amend, and in support thereof state as follows:

                                          Introduction

       This class action was transferred from the United States District Court for the Northern

District of California to this Court on September 24, 2019. (ECF 67). On December 13, 2019, the

Court entered an Initial Case Management Order setting June 1, 2020 as the deadline to amend the

operative pleadings. (ECF 118).

       Discovery is still in its initial stages and defendant Nissan North America has produced

only approximately 1,296 documents and its parent corporation, Nissan Motor, Ltd., produced

approximately 214 documents on May 20, 2020. Under the current schedule, the deadline for filing

the motion for class certification is December 7, 2020.

       This is the first amendment sought by Plaintiffs since being transferred to the Middle

District of Tennessee and is timely under the deadlines in the Court’s current scheduling order.

(ECF No. 118). The proposed First Amended Complaint (“FAC”) is attached hereto as Exhibit A.

The proposed changes do not add any additional defendants and would:

          add nine recently-retained class representatives: Morela Jova, Kimberly Wright, Todd

           Burrows, Roger Brueckman, Mary Danner, Hosea Bartlett, John Hartwell, Aurelia

           Fowler, and Keith Huddleston;

          add proposed subclasses for seven additional states corresponding to the states where

           the new class representatives reside;




                                    2
  Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 2 of 13 PageID #: 285
          expressly include certain Altima, Maxima, Pathfinder, and Sentra cars that are owned

           by the new class representatives and already part of this case as “similarly-situated”

           vehicles;

          add additional claims corresponding to the states where the recently-retained class

           representatives reside;

          add additional factual allegations based on counsel’s continued investigation of

           publicly-available information and having reviewed the documents that have been

           produced and gaining a better understanding about the scope and nature of the issues

           presented in this matter, including allegations related to Nissan’s further amendments

           to relevant TSBs; and

          correct a scrivener’s error in Paragraph 287 regarding the relief sought under

           California’s Consumer Legal Remedies Act.

                                        Applicable Law

       Rule 15 of the Federal Rules of Civil Procedure provides that, once a responsive pleading

is filed, “a party may amend its pleading only with the opposing party’s written consent or the

court’s leave.” FED. R. CIV. P. 15(a)(2). The court should freely give leave when justice so

requires.” FED. R. CIV. P. 15(a)(2). “A liberal, pro-amendment ethos dominates the intent and the

judicial construction of Rule 15(a).” 3 James W.M. Moore et al., MOORE’S FEDERAL PRACTICE,

§ 15.14[1] (3d ed. 1997); see also Jet, Inc. v. Sewage Aeration Sys., 165 F.3d 419, 425 (6th Cir.

1999). Courts universally recognize the permissive nature of Rule 15(a).1




1
 See, e.g., Subaru v. General Ship, 167 F.R.D. 342, 343 (D. Mass. 1996); Nerney v. Valente &
Sons, 66 F.3d 25, 28 (2d Cir. 1995); Shane v. Fauver, 213 F.3d 113, 115-17 (3d Cir. 2000);
Engstrom v. First Nat’l Bank, 47 F. 3d. 1459,1464 (5th Cir. 1995); Figgie Int’l Inc. v. Miller, 966
F.2d 1178, 1180-81 (7th Cir. 1992); Frey v. City of Herculaneum, 44 F.3d 667, 672 (8th Cir. 1995);


                                      3
    Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 3 of 13 PageID #: 286
       In determining whether to grant such leave, a court should consider a number of factors,

including the delay in filing, the lack of notice to the opposing party, bad faith by the moving party,

repeated failure to cure deficiencies by previous amendments, undue prejudice to the opposing

party, and futility of amendment.2 Perkins v. Am. Elec. Power Fuel Supply, Inc., 246 F.3d 593,

605 (6th Cir. 2001) (cited in Barker v. Prof’l Educators of Tenn., 2012 WL 4793544, at * 3 (M.D.

Tenn. Oct. 9, 2012)). In determining whether “justice so requires,” the court enjoys broad

discretion. Sykes v. First South Utility Const., Inc., No. 3:05-0658, 2006 WL 2792195, at *4 (M.D.

Tenn. Sept. 25, 2006).

       In weighing a motion to amend, courts consider whether there has been an undue delay in

filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure to cure

deficiencies by previous amendments, undue prejudice to the opposing party, and futility of

amendment. Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir. 2005). This

Circuit has recognized that “[a]lthough Rule 15(a) indicates that leave to amend shall be freely

granted, a party must act with due diligence if it intends to take advantage of the Rule’s liberality.”

United States v. Midwest Suspension & Brake, 49 F.3d 1197, 1202 (6th Cir. 1995) (citation

omitted). The Court of Appeals “has required ‘at least some significant showing of prejudice’ to

deny a motion to amend based solely upon delay.” Prater v. Ohio Educ. Ass’n, 505 F.3d 437, 445

(6th Cir. 2007) (quotation omitted). “In the absence of any apparent or declared reason—such as

undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure



Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Forbus v. Sears Roebuck, 30 F.3d 1402, 1405
(11th Cir. 1994).
2
  Plaintiffs do not object to the Magistrate Judge ruling on their motion to amend. Gentry v.
Tennessee Bd. of Judicial Conduct, No. 3:17-CV-00020, 2017 WL 2362494, at *1 (M.D. Tenn.
May 31, 2017) (collecting cases) (“Courts have uniformly held that motions to amend complaints
are non-dispositive matters that may be determined by the magistrate judge and reviewed under
the clearly erroneous or contrary to law standard of review . . . .”).


                                     4
   Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 4 of 13 PageID #: 287
deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, futility of amendment, etc.—the leave sought should, as the rules

require, be ‘freely given.’” Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640 (6th Cir. 2018)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “A proposed amendment is futile if the

amendment could not withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford

Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing Thiokol Corp. v. Dep’t of

Treasury, State of Michigan, Revenue Div., 987 F.2d 376, 382-83 (6th Cir. 1993)).

                                            Argument

       Plaintiffs bring their motion under Rule 15(a)(2) of the Federal Rules of Civil Procedure

which provides, among other things, “[t]he court should freely give leave when justice so

requires.” FED. R. CIV. P. 15(a)(2). The factors a court evaluates when determining whether to

grant such leave are the delay in filing, the lack of notice to the opposing party, bad faith by the

moving party, repeated failure to cure deficiencies by previous amendments, undue prejudice to

the opposing party, and futility of amendment. Perkins, 246 F.3d at 605 (citation omitted). None

of those factors are present here.

       First, the proposed amendment is being filed timely in accordance with the deadlines set

by this Court’s case management order. The deadline for amending pleadings and joining parties

under the Initial Case Management Order is June 1, 2020. (ECF 118).

       Second, Plaintiffs informed Defendants in early April of their intent to amend the class

action complaint to add new plaintiffs who own additional cars that the existing plaintiffs do not

own, but were already part of the case because they were similarly-situated.

       The proposed amended complaint also includes a correction concerning the relief sought

under the California Consumer Legal Remedies Act (“CLRA”), but this amendment will come as




                                     5
   Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 5 of 13 PageID #: 288
no surprise to Defendants. Prior to consolidation of the two actions that were originally filed in the

Northern District of California, the Bashaw action sought only injunctive relief under the CLRA

because the required notice period for seeking damages under that statute had not yet passed. The

Bashaw complaint, however, explicitly stated: “[Plaintiffs] reserve their right to seek all available

damages under the CLRA for all violations complained of herein, including, but not limited to,

statutory damages, punitive damages, attorneys’ fees and cost and any other relief that the Court

deems proper.” Bashaw FAC, ¶ 160 (Bashaw Dkt. No. 28). That same reservation of rights was

copied into the currently operative consolidated complaint. Consolidated Compl., ¶ 176 (Dkt.

No. 38). Now that the notice period for seeking damages has long passed, the amendment clarifies

that Plaintiffs are seeking all relief available under the statute, and the amendment is consistent

with the prior reservation of rights. See Proposed First Am. Consolidated Class Action Compl.,

¶ 176 (“Plaintiff seeks all available relief under the CLRA for all violations complained of herein,

including, but not limited to, damages, punitive damages, attorneys’ fees and cost and any other

relief that the Court deems proper”).

       Third, there is nothing in the record to indicate that Plaintiffs are submitting the proposed

amendment in bad faith or for some other improper purpose. Over the course of this matter it has

become evident that the alleged FEB defect is prevalent in additional model cars. In fact, this

amendment directly addresses and resolves any dispute about the relevance of discovery

concerning “similarly situated” vehicles that are not included in the current allegations.

       Fourth, as noted above, this is Plaintiffs’ first amended consolidated complaint and there

is no evidence of any failure to cure previous deficiencies.

       Fifth, and most importantly, there is no undue prejudice to Defendants by dint of this

proposed amendment. See also 6 Charles Alan Wright et al., FEDERAL PRACTICE & PROCEDURE




                                     6
   Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 6 of 13 PageID #: 289
§ 1487, p. 701 (3d ed. 2010) (footnote omitted) (citing Foman v. Davis, 371 U.S. 178, 182 (1962))

(“Perhaps the most important factor listed by the [Supreme] Court for denying leave to amend is

that the opposing party will be prejudiced if the movant is permitted to alter a pleading. Conversely,

if the court is persuaded that no prejudice will accrue, the amendment should be allowed.”) The

proposed amendment is timely and although it contains some additional factual allegations it

leaves the core underlying facts unchanged. Any additional factual allegations concerning Nissan

were previously known to Defendants. Moreover, this matter is still in the earliest phases of

discovery and the motions to dismiss remain pending.

       Defendants may argue that amendment would be prejudicial because it would moot their

pending motion to dismiss and require them to start briefing all over again. Not so. Apart from the

allegations about the newly-added plaintiffs and their state law claims, the factual allegations in

the proposed amended complaint remain the same as before. Thus, any arguments concerning the

sufficiency of the allegations would apply to the proposed amended complaint. If Defendants have

arguments for dismissal that pertain to a specific newly-added plaintiff or their state law claims,

those arguments can be efficiently addressed with supplemental briefing, rather than abandoning

the existing briefing and starting anew.

       Sixth, there is no indication that Plaintiffs’ attempt to amend the complaint would be futile.

In assessing futility, courts in this Circuit weigh whether the proposed amendment can’t “withstand

a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420

(6th Cir. 2000) (citing Thiokol Corp. v. Dep’t of Treasury, State of Michigan, Revenue Div., 987

F.2d 376, 382-83 (6th Cir. 1993)). The following table provides a comparison of the claims in the

current and proposed class action complaint:




                                     7
   Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 7 of 13 PageID #: 290
               Proposed Amendment                      Operative Pleading (ECF
                                                                  38)
COUNT 1                                               Previously Count I
Fraudulent Omission
(On behalf of Plaintiffs and the proposed Classes)
COUNT 2                                               Previously Count II
Breach of Express Warranty
(On behalf of Plaintiffs and the proposed Classes)
COUNT 3                                               Previously Count III
Breach of Implied Warranty
(On behalf of Plaintiffs and the proposed Classes)
COUNT 4                                               Previously Count IV
Violation of the Magnuson-Moss Warranty Act
(On behalf of Plaintiffs and the proposed Classes)
COUNT 5                                               Previously Count V
Unjust Enrichment
(On behalf of Plaintiffs and the proposed Classes)
COUNT 6                                               Previously Count VI
Violation of California’s Consumer Legal Remedies
Act,
(Cal. Civil Code § 1750 et seq.)
(On behalf of the California Plaintiff and proposed
Class)
COUNT 7                                               Previously Count VII
Violation of California’s Unfair Competition Law
(“UCL”)
(Cal. Bus. & Prof. Code § 17200)
(On behalf of the California Plaintiff and proposed
Classes)
COUNT 8                                               Previously Count VIII
Florida Deceptive and Unfair Trade Practices Act
(Fla. Stat. §§ 502.201, et seq.)
(On behalf of the Florida Plaintiffs and proposed
Classes)
COUNT 9                                               New count to reflect the
Violations of Georgia’s Fair Business Practices Act   addition of a class
(Ga. Stat. Ann. §§ 10-1-390, et seq.)                 representative who resides in
(On behalf of the Georgia Plaintiff and proposed      the State of Georgia
Classes)
COUNT 10                                              New count to reflect the
Violations of the Illinois Consumer Fraud             addition of a class
and Deceptive Business Practices Act                  representative who resides in
(815 Ill. Comp. Stat. 505/1, et seq.)                 the State of Illinois
(On behalf of the Illinois Plaintiffs and proposed
Classes)



                                  8
Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 8 of 13 PageID #: 291
               Proposed Amendment                         Operative Pleading (ECF
                                                                      38)
COUNT 11                                                 Previously Count IX
Violations of The Massachusetts
Regulation of Business Practices for Consumer
Protection Act
(Mass Gen. Laws ch. 93A, §§ 1, et seq.)
(On behalf of the Massachusetts Plaintiff and proposed
Classes)
COUNT 12                                                 New count to reflect the
Violation of the Michigan Consumer Protection Act        addition of a class
(Mich. Comp. Laws § 445.903, et seq.)                    representative who resides in
(On behalf of the Michigan Plaintiff and the proposed    the State of Michigan
Classes)
COUNT 13                                                 Previously Count X
Missouri Merchandising Practices Act
(Mo. Rev. Stat. §§ 407.010, et seq.)
(On behalf of the Missouri Plaintiffs and the proposed
Classes)
COUNT 14                                                 New count to reflect the
Violations of the North Carolina                         addition of a class
Unfair and Deceptive Trade Practices Act                 representative who resides in
(N.C. Gen. Stat. §§ 75-1.1, et seq.)                     the State of North Carolina
(On behalf of the North Carolina Plaintiff and the
proposed Classes)
COUNT 15                                                 New count to reflect the
Violations of the New Jersey Consumer Fraud Act          addition of a class
(N.J. Stat. Ann. §§ 56:8-1, et seq.)                     representative who resides in
(On behalf of the New Jersey Plaintiff and the           the State of New Jersey
proposed Classes)
COUNT 16                                                 Previously Count XI
Deceptive Acts or Practices
(New York GBL § 349)
(On behalf of the New York Plaintiffs and the proposed
Classes)
COUNT 17                                                 New count to reflect the
Ohio Consumer Sales Practices Act                        addition of a class
(Ohio Rev. Code Ann. §§ 1345.01, et seq.)                representative who resides in
(On behalf of the Ohio Plaintiff and the proposed        the State of Ohio
Classes)
COUNT 18                                                 Previously Count XII
Pennsylvania’s Trade Practices and Consumer
Protection Law
(73 P.S. 201-1, et seq.)
(On behalf of the Pennsylvania Plaintiff and proposed
Class)


                                  9
Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 9 of 13 PageID #: 292
                    Proposed Amendment                            Operative Pleading (ECF
                                                                              38)
    COUNT 19                                                    New count to reflect the
    Violation of the Texas Deceptive Trade Practices-           addition of a class
    Consumer Protection Act                                     representative who resides in
    (Tex. Bus. & Com. Code §§ 17.01, et seq.)                   the State of Texas
    (On behalf of the Texas Plaintiff and proposed Class)

       Defendants’ motions to dismiss under Rule 12(b)(6) remain pending. See Initial Case

Management Order at 3 (ECF 118) (Dec. 13, 2019) (“The Northern District of California

transferred the action to this Court without ruling on NNA and NML’s pending Rule 12(b)(6)

motions.”)

                                            Conclusion

       Based on the foregoing, the Court would be well within its liberal discretion to grant

Plaintiffs’ motion for leave to file the proposed amended complaint. Most importantly, there is no

prejudice to the Defendant as the facts underlying the Plaintiff’s claims remain the same and the

motion is timely. Defendants will be able to Answer and assert all of their defenses to the additional

claim in the usual course, under the Federal Rules of Civil Procedure. For all the foregoing reasons,

Plaintiffs ask that the Court grant their motion and permit them to file the attached proposed First

Amended Consolidated Class Action Complaint.

Dated: June 1, 2020                            Respectfully submitted,


                                           By: /s/ J. Gerard Stranch, IV
                                               J. Gerard Stranch, IV (BPR 23045)
                                               Benjamin A. Gastel (BPR 28699)
                                               BRANSTETTER, STRANCH & JENNINGS, PLLC
                                               The Freedom Center
                                               223 Rosa L. Parks Avenue, Suite 200
                                               Nashville, Tennessee 37203
                                               Phone: 615-254-8801
                                               Fax: 615-255-5419
                                               Email: gerards@bsjfirm.com
                                                       beng@bsjfirm.com



                                     10
  Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 10 of 13 PageID #: 293
                                  L. Timothy Fisher (pro hac vice)
                                  Joel D. Smith (pro hac vice)
                                  Frederick J. Klorczyk III (pro hac vice)
                                  BURSOR & FISHER, P.A.
                                  1990 North California Boulevard, Suite 940
                                  Walnut Creek, California 94596
                                  Tel: (925) 300-4455
                                  E-Mail: ltfisher@bursor.com
                                           jsmith@bursor.com
                                           fklorczyk@bursor.com

                                  W. Daniel “Dee” Miles, III (pro hac vice)
                                  H. Clay Barnett, III (pro hac vice)
                                  J. Mitch Williams (pro hac vice)
                                  BEASLEY, ALLEN, CROW, METHVIN, PORTIS &
                                  MILES, P.C.
                                  272 Commerce Street
                                  Montgomery, Alabama 36104
                                  Tel: (334) 269-2343
                                  E-Mail: dee.miles@beasleyallen.com
                                           clay.barnett@beasleyallen.com
                                           mitch.williams@beasleyallen.com

                                  Adam J. Levitt (pro hac vice)
                                  John E. Tangren (pro hac vice)
                                  Daniel R. Ferri (pro hac vice)
                                  DICELLO LEVITT GUTZLER LLC
                                  Ten North Dearborn Street, Eleventh Floor
                                  Chicago, Illinois 60602
                                  Tel: (312) 214-7900
                                  E-Mail: alevitt@dicellolevitt.com
                                           jtangren@dicellolevitt.com
                                           dferri@dicellolevitt.com

                                  Benjamin L. Bailey (pro hac vice)
                                  Jonathan D. Boggs (pro hac vice)
                                  Michael L. Murphy (pro hac vice)
                                  BAILEY & GLASSER LLP
                                  209 Capitol Street
                                  Charleston, West Virginia 25301
                                  Tel: (304) 345-6555
                                  E-Mail: bbailey@baileyglasser.com
                                            jboggs@baileyglasser.com

                                  Michael L. Murphy (pro hac vice)
                                  BAILEY & GLASSER LLP
                                  1055 Thomas Jefferson Street NW
                                  Suite 540
                                  Washington, DC 20007
                                  Tel: (202) 463-2101
                                  E-Mail: mmurphy@baileyglasser.com


                                   11
Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 11 of 13 PageID #: 294
                                  Daniel A. Schlanger (pro hac vice)
                                  SCHLANGER LAW GROUP LLP
                                  9 East 40th Street, Suite 1300
                                  New York, New York 10016
                                  Tel: (212) 500-6114
                                  E-Mail: dschlanger@consumerprotection.net

                                  Brian K. Herrington (pro hac vice)
                                  SCHLANGER LAW GROUP LLP
                                  602 Steed Road, Suite 100
                                  Ridgeland, Mississippi 39157
                                  Tel: (601) 208-0013
                                  E-Mail: bherrington@consumerprotection.net

                                  Counsel for Plaintiffs and the Proposed Class




                                   12
Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 12 of 13 PageID #: 295
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, a true and correct copy of the foregoing document
was served on counsel listed below via the Court’s CM/ECF system.

       Jaimie Mak
       Richman Law Group
       81 Prospect Street
       Brooklyn, NY 11201
       Email: jmak@richmanlawgroup.com

       Kim E. Richman
       Richman Law Group
       8 W. 126th St.
       New York, NY 10027
       Email: krichman@richmanlawgroup.com

       Lynn A. Toops
       Lisa M. La Fornara
       Cohen & Malad, LLP
       One Indiana Square
       Suire 1400
       Indianapolis, IN 46204
       Email: ltoops@cohenandmalad.com
       Email: llafornara@cohenandmalad.com

       Anthony F. Schlehuber
       Brigid M. Carpenter
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC (Nash)
       211 Commerce Street
       Suite 800
       Nashville, TN 37201
       Email: aschlehuber@bakerdonelson.com
       Email: bcarpenter@bakerdonelson.com

       E. Paul Cauley , Jr.
       S. Vance Wittie
       Faegre Drinker, Biddle & Reath, LLP (Dallas Office)
       1717 Main Street, Suite 5400
       Dallas, TX 75201
       Email: paul.cauley@faegredrinker.com
       Email: Vance.Wittie@faegredrinker.com

       Matthew Jacob Adler
       Paul Jeffrey Riehle
       Faegre Drinker Biddle & Reath LLP
       Four Embarcadero Center, 27th Floor
       San Francisco, CA 94111
       Email: Matthew.Adler@faegredrinker.com
       Email: Paul.Riehle@faegredrinker.com

                                        By: /s/ J. Gerard Stranch, IV
                                            J. Gerard Stranch, IV (BPR 23045)


                                     13
  Case 3:19-cv-00843 Document 133 Filed 06/01/20 Page 13 of 13 PageID #: 296
